Citation Nr: 1421791	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-07 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to January 19, 2009, and in excess of 20 percent from May 1, 2009, for degenerative disc disease at L5-S1.

2.  Entitlement to an initial rating in excess of 10 percent prior to June 24, 2011, and in excess of 30 percent from June 24, 2011, for status post excision of osteochondroma of the distal left femur with recurrent exostosis and neuroma of the left saphenous nerve.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from April 1983 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the VA Regional Office (RO) in Wichita, Kansas.  During this appeal, the RO increased the evaluations for the Veteran's lumbar spine and left femur disabilities.  As these increases do not constitute full grants of those initial rating issues, the Board concludes that they remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In May 2010, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

In February 2011, the case was remanded to obtain additional treatment records and afford the Veteran VA examinations.  As discussed below, the Board's directives were not complied with and another remand is necessary. 

Additionally, in February 2011, the Board dismissed the Veteran's earlier effective date claim after he submitted a signed statement withdrawing the appeal of that issue in May 2010.  Subsequently, in August 2011, the Veteran reported that he mistakenly signed the form to withdraw the appeal of that issue and indicated that he did not wish to withdraw that appeal.  Unfortunately, there is no provision in the law for the Board to reinstate an appeal after it has been withdrawn and dismissed.  
To the extent that the Veteran's statement raises a new earlier effective date claim, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  However, the Veteran is free to raise a claim addressing clear and unmistakable error (CUE) in the January 2008 rating decision that assigned the effective dates for the service-connected lumbar spine, left femur and left lower extremity disabilities.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, yet another remand is necessary.  One of the Board's remand directives was to obtain treatment records identified by the Veteran.  In August 2011, the Veteran submitted a properly executed authorization form to obtain private treatment records from Advanced Spine and Orthopaedic Specialists.  The Appeals Management Center (AMC) made no attempts to obtain these records and a review of the Veteran's claims file, including his electronic file, shows that these records were not previously obtained.  Furthermore, in a May 2012 supplemental statement of the case, the AMC referred to VA treatment records dated through April 2012.  However, the claims file contains no treatment records dated beyond February 2010.  Therefore a remand is necessary to comply with the Board's directive to obtain additional treatment records.  

Additionally, pursuant to the Board's remand, new examinations were obtained in June 2011.  Although the passage of time does not necessarily render examinations inadequate, in light of a remand being necessary regardless, the Board finds that the Veteran should be afforded new examinations to ensure that the record contains current findings pertaining his disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Topeka, Kansas VA Medical Center (VAMC), from Advanced Spine and Orthopaedic Specialists and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then accord the Veteran appropriate VA examinations to determine the current level of severity of his service-connected degenerative disc disease at L5-S1; status post excision of osteochondroma of the distal left femur with recurrent exostosis and neuroma of the left saphenous nerve; and radiculopathy of the left lower extremity.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  All pertinent manifestations of the service-connected lumbar spine, left femur and left lower extremity disabilities should be annotated in the examination report.  The examiner should:  

A.  Provide the range of flexion of the Veteran's thoracolumbar spine and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

B.  Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine, any unfavorable ankylosis of his entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].  

C.  Discuss any adverse neurological abnormalities that are the result of the Veteran's degenerative disc disease at L5-S1, to include the service-connected radiculopathy of the left lower extremity, as well as any neurologic abnormalities associated with the status post excision of osteochondroma of the distal left femur with recurrent exostosis and neuroma of the left saphenous nerve.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis.  

D.  Discuss whether the symptomatology associated with Veteran's status post excision of osteochondroma of the distal left femur with recurrent exostosis and neuroma of the left saphenous nerve is best characterized as "slight," "moderate," or "marked" knee or hip disability.  

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


